                          1:19-cv-01088-JES-JEH # 19                Page 1 of 20
                                                                                                                E-FILED
                                                                             Tuesday, 19 January, 2021 03:39:24 PM
                                                                                      Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF ILLINOIS


Richard S.,                                        )
                                                   )
                         Plaintiff,                )
                                                   )
                 v.                                )        Case No. 19-cv-1088-JES-JEH
                                                   )
Commissioner of Social Security,                   )
                                                   )
                         Defendant.                )


                                      ORDER AND OPINION
        This matter is now before the Court on Plaintiff’s Motion (Doc. 11) for Summary

Judgment; Defendant’s Motion (Doc. 14) for Summary Affirmance; the Magistrate Judge’s

Report and Recommendation (Doc. 15); Plaintiff’s Objection (Doc. 16) thereto; and the

Commission’s Response to Plaintiff’s Objections (Doc. 18). For the reasons set forth below, the

Court ADOPTS the Magistrate Judge’s Report and Recommendation (Doc. 15); Plaintiff’s

Motion (Doc. 11) is DENIED, and Defendant’s Motion (Doc. 14) is GRANTED.

                                               BACKGROUND

        The facts of this case have been sufficiently detailed in the Magistrate Judge’s Report and

Recommendation (Doc. 15), which the Court now adopts. The Court thus recounts the facts here

in summary fashion. 1 Additional facts will be incorporated as necessary in the discussion section.

On May 26, 2010, Richard S. filed applications for disability insurance benefits (DIB) and

supplemental security income (SSI) alleging disability beginning on February 3, 2006. AR 1691.

Richard later amended his alleged disability onset date to March 17, 2010. See AR 1620, AR



1
 Consistent with the Magistrate Judge’s Report and Recommendation (Doc. 15), references to the pages with the
Administrative Record (Docs. 7, 8) will be identified by “AR [page number].”

                                                       1
                       1:19-cv-01088-JES-JEH # 19            Page 2 of 20




1681. His claims were denied initially on November 23, 2010 and upon reconsideration on April

15, 2011. AR 1691. Richard filed a request for hearing concerning his applications for DIB and

SSI, which was held before the Honorable Gerard J. Rickert (ALJ) in July 2012. Id. At the

hearing, Richard was represented by an attorney and a vocational expert (VE) testified. Id. ALJ

Rickert issued an unfavorable decision on September 11, 2012. AR 1688.

       Richard appealed the September 2012 decision to the United States District Court for the

Central District of Illinois and his case was remanded in March 2015. AR 1727. On September

13, 2016, another hearing was held before a different ALJ, the Honorable Susan F. Zapf (ALJ).

AR 1620. Richard, again, was represented by an attorney and the same VE testified. Id. After the

second hearing, ALJ Zapf issued an unfavorable decision on November 14, 2016, finding that

Plaintiff had not been under a disability within the meaning of the Social Security Act. AR 1617-

29. In the ALJ’s November 2016 decision, she determined Richard had the following severe

impairments: degenerative disc disease, degenerative joint disease, depression, and anxiety. Id.

The impairments caused “more than minimal limitations in the claimant’s ability to work.” AR

1622. However, the record was not consistent with a complete inability to work and a significant

number of jobs existed in the national economy that Plaintiff could perform based on his age,

education, work experience, and his residual functional capacity (“RFC”). AR 1629. The ALJ

concluded that Plaintiff had the RFC to do the following:

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       he cannot climb ladders, ropes, or scaffolds, and he can only occasionally climb
       ramps or stairs and occasionally balance, stoop, kneel, crouch or crawl. He can do
       frequent but not constant bilateral handling and fingering. He can have occasional
       interaction with supervisors and coworkers, and no interaction with the public. He
       is limited to unskilled work with simple, routine, repetitive tasks that can be easily
       resumed if the claimant experiences momentary distractions in his ability to
       concentrate and attend.




                                                 2
                       1:19-cv-01088-JES-JEH # 19            Page 3 of 20




AR 1624. The Appeals Council denied Richard’s request for review, making the ALJ’s

November 2016 ruling the Commissioner's final decision. AR 1497.

       Richard filed the instant civil action on March 13, 2019 seeking review of the ALJ’s

November 2016 Decision. Doc. 1. On May 26, 2020, the Magistrate Judge entered a Report and

Recommendation proposing: Plaintiff’s Motion for Summary Judgment be denied and

Defendant’s Motion for Summary Affirmance be granted. Doc. 15, at 20. Plaintiff timely filed an

Objection to the Magistrate Judge’s findings. Doc. 16. This Order follows.

                                       LEGAL STANDARD

       When reviewing a decision to deny benefits, the Court “will uphold the Commissioner’s

decision if the ALJ applied the correct legal standards and supported his decision with substantial

evidence.” Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011); 42 U.S.C. § 405(g). Substantial

evidence means “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). The Court does not

displace the ALJ’s judgment for its own judgment by reconsidering facts or evidence or making

credibility determinations. Id.; Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013). A decision

denying benefits does not have to discuss every piece of evidence, but if an ALJ failed to support

her conclusions adequately, then remand is appropriate. Jelinek, 662 F.3d at 811. If reasonable

minds could differ as to whether Plaintiff is disabled, the Court must uphold the ALJ’s decision

to deny benefits. Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012).



                                          DISCUSSION

       In his Objection, Plaintiff begins with a blanket statement that the ALJ did not and cannot

support her findings with “substantial evidence.” Doc. 16, at 1. As to the ALJ’s specific findings,



                                                3
                        1:19-cv-01088-JES-JEH # 19             Page 4 of 20




Plaintiff takes issue with the ALJ’s failure to mention Plaintiff’s Chronic Pain Syndrome

(“CPS”), the ALJ’s assessment of Richard’s subjective symptoms, the traceable reasoning for the

mental RFC assessment, and a paragraph regarding the state agency physicians’ opinions. Id. at

4-6. In Response, the Commissioner argues the Court should reject all of Plaintiff’s objections

because Plaintiff has failed to demonstrate any reversible error in the Magistrate Judge’s or ALJ’s

findings and Plaintiff merely rehashes previously rejected arguments. Doc. 18, at 1. Plaintiff

assigns five captions to the arguments in his brief, which the Court will address in turn.

       1. The Court will not reweigh the evidence but rather determine whether the ALJ’s
          findings were supported by substantial evidence

       The caption for Plaintiff’s first objection states “(1) Plaintiff does not ask this court to

reweigh the evidence; rather, he asks that this court assess whether the ALJ built the requisite

logical bridges between the record as a whole and her findings.” However, the heading does not

correlate to Plaintiff’s argument. Instead, Plaintiff begins his objections with an attack on the

caselaw citations in the Commissioner’s Motion and an accusation that “without the benefit of a

Reply from Plaintiff, this court adopted the Commissioner’s misleading iteration of Seventh

Circuit law.” Doc. 16, at 2. Notably, Plaintiff never requested leave to file a reply in the four

months after the Commissioner’s Motion was filed even though nothing prevented him from

doing so. Regardless, the Magistrate Judge did not blindly adopt the Commissioner’s iteration of

caselaw regarding the standard of review or apply an incorrect standard. See Doc. 15 at 7.

       The Court’s function on review is not to try the case de novo or to supplant the
       ALJ’s findings with the Court’s own assessment of the evidence. See Schmidt v.
       Apfel, 201 F.3d 970, 972 (7th Cir. 2000); Pugh v. Bowen, 870 F.2d 1271 (7th Cir.
       1989). “The findings of the Commissioner of Social Security as to any fact, if
       supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g).
       Although great deference is afforded to the determination made by the ALJ, the
       Court does not “merely rubber stamp the ALJ’s decision.” Scott v. Barnhart, 297
       F.3d 589, 593 (7th Cir. 2002). The Court’s function is to determine whether the
       ALJ’s findings were supported by substantial evidence and whether the proper legal


                                                  4
                        1:19-cv-01088-JES-JEH # 19             Page 5 of 20




       standards were applied. Delgado v. Bowen, 782 F.2d 79, 82 (7th Cir. 1986).
       Substantial evidence is defined as such relevant evidence as a reasonable mind
       might accept as adequate to support the decision. Richardson v. Perales, 402 U.S.
       389, 390 (1971), Henderson v. Apfel, 179 F.3d 507, 512 (7th Cir. 1999).

Id. As such, the Magistrate Judge articulated the well-settled standard of review. Moreover,

Plaintiff fails to explain his vague assertion that the Magistrate Judge misapplied the law. Rather

than simply rubber-stamping the ALJ’s decision or giving it “unfettered deference,” the

Magistrate Judge appropriately reviewed the ALJ’s decision. Regardless of how the Magistrate

Judge applied the review standard, this Court reviews the ALJ’s decisions underlying Plaintiff’s

objections directly. As discussed below, the Court finds the ALJ’s conclusions were reasonable

and the ALJ supported her decision with substantial evidence.

       2. The ALJ did not commit a reversible error by failing to mention Plaintiff’s CPS

       Plaintiff’s remaining objections encompass the same arguments he made before the

Magistrate Judge. Plaintiff argues the ALJ’s failure to mention Plaintiff’s CPS was not a

harmless error. Doc. 16, at 4. Plaintiff argues that by failing to consider his CPS, the ALJ ignored

the “inability of individuals suffering from chronic, diffuse pain . . . to maintain concentration

and effort over the full course of a workday and work week.” Id. (citing Carradine v. Barnhart,

360 F.3d 751 (7th Cir. 2004)). Plaintiff further asserts the ALJ’s finding in the RFC assessment

that limits Plaintiff to unskilled work that allows for “momentary distractions” does not

adequately accommodate Plaintiff’s “moderate difficulties with concentration, persistence, and

pace.” Id. Plaintiff also claims the ALJ should have re-contacted the physicians that treated

Plaintiff to clarify the nature and extent of Plaintiff’s pain, and how the pain affects his ability to

concentrate on a full-time basis. Id. at 4-5 (citing 20 C.F.R. § 404.1512; 20 C.F.R. § 416.912;

POMS DI 24580.025.). Therefore, the ALJ’s failure to consider CPS in assessing non-exertional

limitations warrants remand. The Commissioner characterizes this objection as asking the Court


                                                   5
                        1:19-cv-01088-JES-JEH # 19            Page 6 of 20




to re-evaluate the claim simply because Plaintiff does not agree with the outcome. Doc. 18, at 3.

The Commissioner also points out that Plaintiff does not point to any legal error on the part of

the Magistrate Judge. Id.

       Just as the Magistrate Judge concluded, Plaintiff, again, “does not demonstrate how his

symptoms from that diagnosis were different from the back pain the ALJ accounted for in the

RFC, nor does he point out additional limitations his chronic pain causes which were not

accounted for in the RFC.” Doc. 15, at 12. Furthermore, the Seventh Circuit has repeatedly held

“a diagnosis does not mean someone is disabled[.]” Id. at 11-12 (quoting Brenda L. v. Saul, 392

F. Supp. 2d 858, 866 (N.D. Ill. 2019) (collecting Seventh Circuit cases) (internal quotation marks

omitted)). Here, the Magistrate Judge also noted, “Richard points to his use of a cane due to pain

and balance problems, consultative psychological examiner Erwin J. Baukus, Ph.D.’s diagnosis

of chronic pain disorder, Richard’s reported increased fatigue, and the referral to a pain clinic he

received due to his reported exacerbation of back pain.” Id. at 12. But “the ALJ addressed

evidence of Richard’s use of a cane, his sometimes antalgic and sometimes non-antalgic gait, his

continued reports of pain, and the treatments he received to treat that pain.” Id. Thus, based on

the evidence Richard cites, “the ALJ’s consideration of his [CPS] would have been redundant of

her consideration of his, as Richard puts it, ‘identifiable musculoskeletal issues.’” Id.

       In his Objection, Plaintiff focuses on the concentration aspect of CPS. However, as the

Commissioner points out in its Response, Plaintiff only states that CPS can generally cause

issues with concentration, but he does not cite anything in the record supporting that Plaintiff

specifically experienced these issues due to CPS. Doc. 18, at 3. Instead, Plaintiff makes cursory

remarks. Doc. 16, at 4. Even so, Plaintiff’s disagreement with the ALJ’s accommodation for his

“moderate difficulties with concentration, persistence, and pace” effectively asks the Court to



                                                  6
                        1:19-cv-01088-JES-JEH # 19           Page 7 of 20




weigh the merits of the ALJ’s decision. The Court’s role is to focus on whether the ALJ applied

the correct legal standard and supported her decision with substantial evidence. Summers v.

Berryhill, 864 F.3d 523, 526 (7th Cir. 2017). The ALJ concluded, “he is limited to unskilled work

with simple, routine, repetitive tasks that can be easily resumed if the claimant experiences

momentary distractions in his ability to concentrate and attend.” AR 1624. This case is

distinguishable from cases where the Seventh Circuit has found fault in an RFC assuming that

work with simple, routine, and repetitive tasks appropriately accounts for concentration issues.

Nor is there a categorical rule “that an ALJ may never accommodate ‘moderate’ limitations in

concentration, persistence, and pace with only a restriction to simple instructions and tasks.”

Lothridge v. Saul, No. 20-1269, 2021 WL 37503, at *6 (7th Cir. Jan. 5, 2021). Here, the ALJ

went further to add that the work includes tasks which “can be easily resumed if the claimant

experiences momentary distractions in his ability to concentrate and attend.” AR 1624. In this

vein, the ALJ determined Plaintiff’s ability to perform all or substantially all of the requirements

of sedentary work was further “impeded by additional limitations.” AR 1628. Therefore, the ALJ

decision also noted that the VE testified that there were jobs in the national economy for a

hypothetical individual with the claimant’s age, education, work experience, and residual

functional capacity. Id. After presenting a hypothetical to the VE encompassing the RFC’s

restrictions, the expert identified various jobs the individual would be able to perform. AR 1628-

29. The ALJ further found the record did not support additional restrictions. AR 1627. She

remarked that Dr. Baukus “noted that the claimant could recall seven digits forward and five

backward. Recent and past memory were also intact (Exhibit B-36F). There is no evidence of

episodes of decompensation, a marginal adjustment to the living environment or an inability to

function outside a highly supportive living environment.” Id. The ALJ also noted in October



                                                 7
                        1:19-cv-01088-JES-JEH # 19           Page 8 of 20




2010 record, Dr. Baukus reported that Plaintiff’s attention and concentration were grossly intact.

AR 1626. The Court finds the limitations account for the functional limitations that could

reasonably be expected to result from Plaintiff’s moderate concentration impairments and the

Court can trace the ALJ’s reasoning.

       The Court also agrees with the Magistrate Judge’s further remarks on the concentration

difficulties. “[T]he record supports limitations as Richard complained of concentration

difficulties, but the record also included evidence of the extent of limitation as Richard reported

his concentration was ‘ok’ when he was with his children, and he was able to pay bills and watch

a movie with his children.” Doc. 15, at 18. Additionally, the Magistrate Judge responded to

Plaintiff’s argument and citation to the “State Agency psychological consultant’s November

2010 opinion which indicated Richard had markedly limited ability to carry out detailed

instructions and moderately limited ability to maintain attention and concentration for extended

periods, among other things.” Id. The Magistrate Judge observed that Plaintiff “cherry-picked”

the record in this instance because the state agency consultant “still concluded Richard retained

the cognitive ability to remember general work procedures, to understand and remember

instructions for simple tasks of a routine and repetitive type, to maintain a schedule, and to adapt

to simple changes in daily routines.” Id. Thus, the consultant determined Plaintiff “had the

attention and concentration sufficient to persevere at and complete simple tasks for time periods

commonly expected in the work force, had the pace and endurance to fulfill a normal work day

and work week on a consistent basis, and to perform at a consistent acceptable rate.” Id.

       In a brief remark, Plaintiff seems to take issue with the ALJ’s consideration of his

symptoms of fatigue. Doc. 16, at 5. The ALJ did not completely disregard Plaintiff’s

symptoms of fatigue and an “ALJ is not required to discuss every snippet of information



                                                 8
                        1:19-cv-01088-JES-JEH # 19            Page 9 of 20




from the medical records that might be inconsistent with the rest of the objective medical

evidence.” See Pepper, 712 F.3d at 363. The ALJ did state the record fails to establish

objective evidence that chronic fatigue syndrome resulted in minimal work-related

limitations. AR 1622. At the same time, the ALJ also concluded that Plaintiff’s reported

symptom of fatigue was credible to the extent that he is limited to sedentary work, which

requires only occasional standing and walking. AR 1625. As noted above, the Magistrate

Judge correctly found, in response to Plaintiff’s comments regarding pain and fatigue,

“the ALJ addressed evidence of Richard’s use of a cane, his sometimes antalgic and

sometimes non-antalgic gait, his continued reports of pain, and the treatments he received

to treat that pain.” Doc. 15, at 12. As such, Plaintiff has not identified any grounds for

remand regarding the ALJ’s failure to explicitly discuss Richard’s diagnosis of chronic

pain syndrome.

       3. The ALJ did not err in weighing Plaintiff’s opinion testimony

       Using vague language, Plaintiff asks the Court to re-evaluate the ALJ’s analysis of

Plaintiff’s subjective symptoms because the ALJ “cherry-picked” the record, based findings on

“impermissible inferences,” and “reasoning that was not readily traceable.” Doc. 16, at 5.

Plaintiff claims the Magistrate Judge had to unduly scour the record to find a logical bridge in the

ALJ’s analysis, therefore, “the court may have been damning with faint praise.” Id. For the

remainder of his argument, Plaintiff simply refers the Court to a portion of his initial

memorandum. Id. (citing Doc. 11, at 14-15). Contrary to Plaintiff’s assertion, it would not cause

“undue repetition” for Plaintiff to articulate his specific objections to the Magistrate Judge’s

Recommendation and Report rather than referring the Court to pages in his Motion for his

blanket objection regarding subjective symptoms and his next objection regarding the mental



                                                  9
                       1:19-cv-01088-JES-JEH # 19            Page 10 of 20




RFC assessment. See Local Rule 72.2(B) “Any party may object to a magistrate judge’s report

and recommendation . . . Such objection must specifically identify the portions of the report and

recommendation to which objection is made and the basis for the objection and must be

accompanied by a memorandum of law in support of the objection.” (emphasis added). Accord

Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). Coupling vague phrases with blanket citations

hardly satisfies the rule requiring specific written objections and the basis for those objections.

Instead, Plaintiff’s brevity could be characterized as an undeveloped argument, subject to waiver.

See Pike v. Colvin, No. 09 C 4351, 2015 WL 6756264, at *3 (N.D. Ill. Nov. 5, 2015) (applying

U.S. v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991) to reject undeveloped arguments in a

social security appeal); Handford ex rel. I.H. v. Colvin, No. 12 C 9173, 2014 U.S. Dist. LEXIS

3449, at *39, 2014 WL 114173 (N.D. Ill. 2014) (same); Horr v. Berryhill, 743 F. App’x 16, 20

(7th Cir. 2018) (“[Plaintiff’s] arguments about the RFC determination are ‘perfunctory and

undeveloped’ so they are waived”).

       Plaintiff’s Objection offers nothing but vague assertions regarding the ALJ’s

consideration of Plaintiff’s symptoms. Plaintiff’s Motion does provide further detail to Plaintiff’s

brief objection and argues the ALJ dismissed Plaintiff’s claims because the ALJ found him

untruthful or not credible. Doc. 11, at 14. Even if arguendo Plaintiff has not waived his

objection, the ALJ did not improperly base her decision on a credibility determination, rather,

she properly considered the SSR 16-3p factors. At the outset, it is worth reiterating, “there is no

presumption that the statements of claimants seeking disability benefits are true absent

conclusive evidence that they are exaggerating their symptoms.” Hostutler v. Berryhill, No. 18-

CV-2117-JES-EIL, 2019 WL 3318111, at *4 (C.D. Ill. July 24, 2019) (quoting Boeck v.

Berryhill, No. 16-C-1003, 2017 WL 4357444, at *16 (E.D. Wis. Sept. 30, 2017) (internal



                                                 10
                       1:19-cv-01088-JES-JEH # 19            Page 11 of 20




quotation marks omitted)). Otherwise, “it would be a strange (and likely insolvent) system” if it

was “required that applicants be awarded such valuable benefits whenever an ALJ in a non-

adversary proceeding was unable to conclusively refute each subjective complaint of pain and

disability a claimant makes.” Id. Similarly, as the Magistrate Judge correctly pointed out,

Plaintiff has the burden of persuasion and production in steps one through four. Doc. 15, at 8.

       In reviewing the ALJ’s consideration of Plaintiff’s subjective complaints, the Magistrate

Judge thoroughly discussed how the ALJ considered Plaintiff’s subjective complaints and traced

the ALJ’s reasoning in his Recommendation and Report. See id. at 12-14. As the Magistrate

Judge highlighted, “SSR 16-3p directs the ALJ to focus on the ‘intensity and persistence of the

applicant’s symptoms.’” Id. at 12 (quoting Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016)).

Pursuant to SSR 16-3p, all evidence, “including objective medical evidence, is to be considered

in evaluating the intensity, persistence, and limiting effects of an individual’s symptoms.” Id.

Additionally, the factors in 20 C.F.R. § 404.1529(c)(3) are to be considered. Id. These factors

include: “claimant’s daily activities; the location, duration, frequency, and intensity of pain or

other symptoms; precipitating and aggravating factors; medications and their side effects; non-

medication treatments; any other measures used to relieve pain or other symptoms; and any other

factors concerning the claimant’s functional limitations and restrictions due to pain and other

symptoms.” Id. at 13 (citing SSR 16-3p, at *7-8).

       With the SSR 16-3p factors in mind, the Magistrate Judge stated, in addition to objective

medical evidence,

       The ALJ also considered that Richard’s own statements of extreme pain and
       limitation varied. He stated his pain occurred every day and varied with activity, he
       could sit no longer than 10 to 15 minutes, could not stand longer than 15 minutes,
       and his pain was usually at level 8 or 9 out of 10. However, Richard also stated in
       July 2016 that his back pain was “back to normal” and “tolerable” at pain level
       5/10. AR 1625. At the first hearing in July 2012, Richard testified he engaged in


                                                 11
                       1:19-cv-01088-JES-JEH # 19            Page 12 of 20




        activities of daily living including cleaning, cooking, laundry, shopping, driving,
        and mowing the lawn. Whereas at the second hearing in September 2016 and a
        Function Report that same month, Richard said he did no chores and his wife
        sometimes had to help him with personal care. As for the discrepancy in Richard’s
        reported daily activities between the first and second hearings, the ALJ explained,
        “To the extent that the claimant alleges an increasing inability to complete routine
        household tasks, his allegations are out of proportion to the objective record and
        are given reduced weight.” AR 1626. Contrary to Richard’s passing assertion, the
        ALJ did not equate Richard’s ability to engage in certain daily activities with his
        ability to function in a competitive work setting. The ALJ further considered that
        Richard testified his medications controlled his pain to some degree, there had been
        no hospital or emergency room visits for pain since the alleged onset date, he used
        a stimulator implant for his back, he used a cane at times and fell weekly, and he
        had not undergone continuing treatment beyond office visits and prescriptions for
        pain medication.

Id. at 13-14. In reviewing the ALJ’s consideration of Plaintiff’s mental health symptoms,

the Magistrate Judge noted,

        The ALJ listed his reported symptoms of sleep disturbance, decreased energy,
        feelings of worthlessness, difficulty concentrating, and tearfulness. The ALJ also
        listed the medications he took for his mental health, his testimony that they did not
        help and he was “mad at the whole system,” and the treatment he received in an
        emergency room in April 2010 following an overdose and subsequent four-day stay
        in the hospital. AR 1626. The ALJ also considered Richard’s stressors at the time
        of his emergency room stay, and the fact that Richard did not require a hospital or
        emergency room for mental symptoms since that April 2010 hospital stay.

Id. at 14. The Magistrate Judge ultimately found the ALJ properly considered the SSR 16-3p

factors, Plaintiff’s evidence did not show the ALJ cherry-picked the record, and “the ALJ

included evidence that both favored limitation and revealed limitation was not to the extent

Richard complained.” Id. at 14. For example, the ultimate RFC finding showed the ALJ did not

discount evidence of limitation because she limited him to sedentary work with additional

limitations. Id.

        The Court agrees with the Magistrate Judge’s analysis. Here, the ALJ properly assessed

the extent to which Plaintiff’s subjective allegations were consistent with and supported by other

record evidence, including the objective evidence. An ALJ will look to the claimant’s reported


                                                 12
                       1:19-cv-01088-JES-JEH # 19           Page 13 of 20




activity levels and treatment he has received, which the ALJ did here. For example, as Plaintiff

remarked, hospitalization records are not required to show a mental impairment. But it is not

unreasonable that the ALJ included this fact as the extent of a claimant’s treatment outside of

medications is a factor to consider. 20 C.F.R. § 404.1529(c)(3). Likewise, moderate limitations,

on their own, do not necessarily mean a claimant is disabled. Capman v. Colvin, 617 Fed. Appx.

575, 579 (7th Cir. 2015). However, the ALJ concluded that the aggregate of Plaintiff’s

impairments did not equate to a finding of disability.

       The ALJ explained the applicable analysis in her consideration of Plaintiff’s symptoms

and compared the witness’ statements to the medical record:

       In considering the claimant’s symptoms, the undersigned must follow a two-step
       process in which it must first be determined whether there is an underlying
       medically determinable physical or mental impairment . . . that could reasonably be
       expected to produce the claimant’s pain or other symptoms. Second, once an
       underlying physical or mental impairment that could reasonably be expected to
       produce the claimant’s pain or other symptoms has been shown, the undersigned
       must evaluate the intensity, persistence, and limiting effects of the claimant’s
       symptoms to determine the extent to which they limit the claimant’s functioning.
       For this purpose, whenever statements about the intensity, persistence, and limiting
       effects of the pain or other symptoms are not substantiated by the objective medical
       evidence, the undersigned must consider other evidence in the record to determine
       if the claimant’s symptoms limit the ability to do work-related activities.

AR 1624. This type of analysis is consistent with the applicable standard. See SSR 16-3p; 20

C.F.R. §§ 404.1529(a)-(c); 20 C.F.R. §§ 416.929(a)-(c). The ALJ explained the perceived

inconsistences between Plaintiff’s daily activities and the medical evidence. “An ALJ may

consider a claimant’s daily activities when assessing credibility, see Arnold v. Barnhart, 473

F.3d 816, 823 (7th Cir. 2007), but ALJs must explain perceived inconsistencies between a

claimant’s activities and the medical evidence.” Jelinek, 662 F.3d at 812 (citing Stewart v.

Astrue, 561 F.3d 679, 684 (7th Cir. 2009); Carradine, 360 F.3d at 755; Zurawski v. Halter, 245

F.3d 881, 887 (7th Cir. 2001)). Furthermore, an ALJ is in the best position to observe witnesses


                                                13
                       1:19-cv-01088-JES-JEH # 19            Page 14 of 20




and examine evidence, therefore a district court will not disturb the ALJ’s credibility

determination so long as the ALJ found some support for it in the record. Horr, 743 F. App’x at

20; Dixon v. Massanari, 270 F.3d 1171, 1178–79 (7th Cir. 2001); Herron v. Shalala, 19 F.3d

329, 335 (7th Cir. 1994). See also Summers, 864 F.3d at 528 (“We give the ALJ’s credibility

finding ‘special deference’ and will overturn it only if it is ‘patently wrong.’”) (quoting Eichstadt

v. Astrue, 534 F.3d 663, 667–68 (7th Cir. 2008)).

       Here, the ALJ compared Plaintiff’s symptoms to other evidence such as medical visits,

VA treatment records, updated medical records from 2016, psychiatric history, his daily

activities, the extent he used a cane, how he described his interactions with others, Plaintiff’s

description of his pain levels, his medication list and the extent his medications could control his

pain, and a lack of decompensation episodes. To the extent Plaintiff argues the ALJ did not

mention “enough” evidence, the ALJ did not ignore an entire line of evidence and “an ALJ’s

adequate discussion of the issues need not contain ‘a complete written evaluation of every piece

of evidence.’” See Pepper, 712 F.3d at 362 (internal citations and quotations marks omitted). As

such, the ALJ applied the appropriate standard in her consideration of Plaintiff’s symptoms and

supported her conclusions with substantial evidence.

       4. The ALJ’s mental RFC determination was supported by substantial evidence

       In his Objection, Plaintiff again argues that the ALJ did not minimally articulate the

reasoning between the Plaintiff’s mental health evidence of record and the ALJ’s conclusions in

the mental RFC. Doc. 16, at 5 (citing Moon v. Colvin, 763 F.3d at 721). Specifically, Plaintiff

questions the logic between an ability to interact with family members and a neighbor, and the

ability to interact with co-workers. Id. Then, Plaintiff again refers the Court to his Motion for his

argument on this point. Id. at 6 (citing Doc. 11, at 10-14). In its Response, the Commissioner



                                                 14
                       1:19-cv-01088-JES-JEH # 19           Page 15 of 20




argues ALJ’s decisions are read as a whole, minimal articulation is the standard regardless of

whether Plaintiff’s agrees with it, and the Magistrate Judge “did not need to scour the record, as

Plaintiff claims” to find the ALJ’s reasoning. Doc. 18, at 4-5.

       Seeing as Plaintiff only raised one specific objection regarding the mental RFC in his

Objection then referred the Court to five pages of his previous Motion, it unclear whether he is

re-raising all of the same objections contained within those five pages or only objecting to the

social limitations in the RFC. Nor does plaintiff show that the RFC assessment should have

included additional mental functioning limitations. Regardless, the ALJ needed to “build an

accurate and logical bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000), as amended (Dec. 13, 2000). As the Magistrate Judge noted, the ALJ must

“sufficiently articulate his assessment of the evidence to assure us that the ALJ considered the

important evidence . . . and to enable us to trace the path of the ALJ’s reasoning.” Carlson v.

Shalala, 999 F.2d 180, 181 (7th Cir. 1993). Here, the Court can trace the ALJ’s reasoning.

       An RFC is a measure of “the claimant’s ability to do physical and mental work activities

on a regular and continuing basis despite limitations from her impairments.” Moore v. Colvin,

743 F.3d 1118, 1121 (7th Cir. 2014). When determining a claimant’s RFC, the ALJ must

consider all medically determinable physical and mental impairments, both severe and

nonsevere. Craft v. Astrue, 539 F.3d 668, 675–76 (7th Cir. 2008). An ALJ’s RFC assessment

must consider both the medical and nonmedical evidence in the record. Dixon, 270 F.3d at 1178.

Here, The ALJ found Plaintiff was not capable of performing his past relevant work. AR 1628.

However, in the November 2016 decision, the ALJ concluded that Plaintiff had the residual

functional capacity (“RFC”) to do the following:

      perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
      he cannot climb ladders, ropes, or scaffolds, and he can only occasionally climb


                                                15
                       1:19-cv-01088-JES-JEH # 19            Page 16 of 20




      ramps or stairs and occasionally balance, stoop, kneel, crouch or crawl. He can do
      frequent but not constant bilateral handling and fingering. He can have occasional
      interaction with supervisors and coworkers, and no interaction with the public. He
      is limited to unskilled work with simple, routine, repetitive tasks that can be easily
      resumed if the claimant experiences momentary distractions in his ability to
      concentrate and attend.

       While the Court is focused on the ALJ’s reasoning in her decision, the ALJ complied with

the requirement that “[a]s a general rule, both the hypothetical posed to the VE and the ALJ’s

RFC assessment must incorporate all of the claimant’s limitations supported by the medical

record.” Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014). Turning to Plaintiff’s specific

objection regarding the logic between an ability to interact with family members and a neighbor,

and the ability to interact with co-workers, the Court finds this objection unavailing. In the ALJ’s

decision, she concluded Plaintiff has moderate restrictions in his ability to socialize so the RFC

limited him to no interaction with the public and occasional interaction with supervisors and

coworkers. AR 1624, 1627. Like the Magistrate Judge, the Court can trace the path of the ALJ’s

reasoning. “Richard was able to interact with a select group of people (immediate family and he

reported in February 2014 that he socialized with a neighbor) in his daily life, and so the ALJ

limited him to interaction in a work setting with a select group of people (coworkers and

supervisors).” Doc. 15, at 17. Further, the ALJ noted there was no record of evictions,

altercations, or severe social isolation. AR 1627. Plaintiff also expressed to Dr. Baukus that “he

gets along with others” and Plaintiff was reportedly appropriate and cooperative during the

interview. Id. Thus, the ALJ logically supported her conclusion with substantial evidence and the

Court will not re-weigh the evidence even though Plaintiff claims to not understand the logic of

the ALJ’s decision.

       On a general note, in assessing Plaintiff’s RFC, the ALJ properly considered his

subjective symptoms as described in the previous section. The ALJ noted that if objective


                                                16
                       1:19-cv-01088-JES-JEH # 19           Page 17 of 20




medical evidence does not substantiate statements regarding the intensity, persistence, or

functionally limiting effects of pain or other symptoms, then the ALJ must consider other

evidence in the record to determine if the reported symptoms limit the claimant’s work abilities.

AR 1624. The ALJ concluded that Richard’s medically determinable impairments could be

reasonably expected to cause his alleged symptoms. Id. However, Richard’s statements regarding

the intensity, persistence, and limiting effects of his medically determinable impairments

symptoms were “not entirely consistent with the medical evidence or other evidence in record for

the reasons explained in this decision.” AR 1624-25 (emphasis added). The ALJ found Plaintiff’s

reported symptoms of pain, fatigue, and limited motion were credible to the extent that the

symptoms limited him to sedentary work rather than light work. AR 1625. Similarly, the ALJ

concluded his wife’s statements concerning the intensity, persistence, and limiting effects of

Richard’s symptoms were not credible to the extent they were inconsistent with the ALJ’s RFC

assessment, which limited him to sedentary work. AR 1627.

       Further, the Court agrees with the Magistrate Judge’s remaining discussion of the RFC

that the ALJ considered evidence such as his hospital stay, his mental health diagnoses, his

subjective complaints along with evidence of normal examinations, his daily activities, and the

treatment he received for his mental health to determine the extent of limitation his mental

impairments caused which the record, as a whole, supported. See 20 C.F.R. § 404.1527(d)(2). In

her decision, the ALJ discussed Plaintiff’s April 2010 hospital stay following an overdose. The

ALJ explained that episodes of decompensation meant each lasted for at least two weeks and

Plaintiff had not experienced episodes of decompensation. See AR 1623, 1627. The ALJ also

described that during treatment in April 2010 hospital stay, Plaintiff reported no history of

psychiatric evaluation, depression, or suicide attempts. AR 1626 (citing Exhibits B-30F and B-



                                                17
                       1:19-cv-01088-JES-JEH # 19           Page 18 of 20




33F). In discussing depression and anxiety, the ALJ also included his “reported symptoms of

sleep disturbance, decreased energy, feelings of worthlessness, difficulty concentrating, and

tearfulness.” Id. However, she also described examinations that showed “no hallucinations,

delusions, further homicidal or suicidal thoughts, intact memory, intact thought processes,

grossly intact attention and concentration, cooperation, unremarkable speech and thought

processes, no signs of psychosis, denied suicidal or homicidal thoughts, and logical and coherent

thought processes.” Doc. 15, at 16; See AR 1626-27. The record failed to establish a marginal

adjustment to the living environment or an inability to function outside a highly supported living

environment. AR 1627. ALJ decisions are read as a whole and in reviewing the decision the

Court can trace the ALJ’s reasoning, which considered the important evidence.

       5. The ALJ’s editing mistake was a harmless error that does not warrant remand

       In his last objection captioned “Plaintiff asks the court to reconsider the implications of

the ALJ’s imprecision in assessing opinion evidence,” Plaintiff again argues that due to the ALJ’s

editing mistake regarding the paragraph about the state agency’s opinion, it is impossible for the

Court to trace the ALJ’s reasoning. Doc. 16, at 6. The Commissioner admits the error but urges

that it should not undermine the entire decision because the error was harmless. Doc. 18, at 5.

       In his Recommendation and Report, the Magistrate Judge acknowledged the error was

unfortunate, and claimants reasonably expect more precision in ALJ decisions. Doc. 15, at 19.

However, the ALJ’s error was harmless. Id. (citing McKinzey v. Astrue, 641 F.3d 884, 892 (7th

Cir. 2011) (‘explaining that administrative error may be harmless and thus a court ought not

remand a case to the ALJ where it is convinced that the ALJ would reach the same result’)). The

Magistrate Judge further explained that reviewing courts view the record as a whole; therefore,

the Court has the ability to review the previous 2012 decision as well as the 2016 decision



                                                18
                       1:19-cv-01088-JES-JEH # 19            Page 19 of 20




currently under consideration. Doc. 15, at 19 (citing Beardsley v. Colvin, 758 F.3d 834, 836 (7th

Cir. 2014)). In reviewing the record, it was clear “that the ALJ’s second paragraph discussing the

weight assigned to the state agency was included for purposes of the 2016 Decision.” Id. In the

second paragraph, the ALJ stated the opinions of the state agency physicians were not given

significant weight. They did not have the benefit of reviewing the latest medical evidence or

assessing whether [Richard]’s statements at hearing are consistent with medical and other

evidence of record.” AR 1627. The Magistrate Judge found that the contradictory paragraph

discussing the weight did not change the fact that “the ALJ properly considered the evidence

pertaining to Richard’s physical and mental impairments and sufficiently articulated and

supported her RFC assessment.” Doc. 15, at 19. Further, “it is obvious the ALJ did not give the

state agency opinions significant weight where the most recent opinion in April 2011 indicated

Richard was able to perform light/unskilled work whereas the ALJ assessed Richard as capable

of only sedentary work. Id. at 20.

       This Court, like the Magistrate Judge, can still trace the ALJ’s decision despite her editing

error. As Plaintiff emphasizes in his briefs, the standard is that a reviewing court must be able to

the trace the ALJ’s reasoning such that the decision can be subject to meaningful appellate

review. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Scrogham v.

Colvin, 765 F.3d 685, 695 (7th Cir. 2014). The ALJ essentially had the same paragraph in

sequential order but the first paragraph was a verbatim iteration of the previous ALJ’s

determination in 2012 regarding opinion evidence from state agency physicians. It is clear the

second paragraph applies to this decision and the ALJ inadvertently added and kept the

paragraph from the 2012 decision. This error is akin to a typographical error and the result would

be the same even if this case was remanded for the ALJ’s to fix the pasting error. Therefore, the



                                                 19
                       1:19-cv-01088-JES-JEH # 19            Page 20 of 20




error is harmless, and it does not warrant remand. On this record, the Court finds Plaintiff's

assertions of error unconvincing. The Court concludes the ALJ applied the correct legal

standards and supported her decisions with substantial evidence.

                                           CONCLUSION

       For the reasons set forth above, the Court adopts the Magistrate Judge’s Report and

Recommendation (Doc. 15). Plaintiff’s Motion (Doc. 11) for Summary Judgment is DENIED,

and Defendant’s Motion (Doc. 14) for Summary Affirmance is GRANTED. The Commissioner’s

decision to deny benefits is AFFIRMED.

The Clerk is directed to close the case.

               Signed on this 19th day of January, 2021.

                                              s/James E. Shadid
                                              James E. Shadid
                                              United States District Judge




                                                20
